Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed May 13th, 2022 has been entered. Currently, claims 1-8,10-13 and 21-30 remain pending in the application. Independent claims 1, 11, and 21 were amended by the Applicant without the addition of new matter, to include further narrowing limitations that change the scope of the claims. Additionally, claim 10 was amended to overcome previous 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 01/25/2022; however, a new 35 USC 112(b) rejection is recited below. Lastly, new claim 30 was added. 
Response to Arguments
2.	Applicant’s amendment to independent claims 1, 11, and 21 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 01/25/2022.
Applicant’s arguments, see Remarks on Pages 9-10, filed 05/13/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current and new prior art of the record: Kanamoto et al. (U.S. patent No. 4220334), Donohue (U.S. Patent No. 5020524), Jeong (KR 20130027807 A), JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015), Lindemann (U.S. Patent No. 4677971), LMB (Spring-Coil Finger Extension Splint Capener or Wynn Perry, Amazon.com, https://www.amazon.com/LMB-Spring-Coil-Finger-Extension-Splint/dp/B07VSHYBQF, 06/02/2009), and Evans et al. (U.S. Patent No. 4441489).
3. 	Applicant makes the argument that “Neither Kanamoto nor Donohue discloses bracing/supporting a tendon and/or annular pully ligament. Further, there Kanamoto discloses use of a half- open bight 2, not a closed ring, and further relies upon an abutment member 3 that abuts the hand/palm. Kanamoto relies the palm-abutting abutment member 3 and the open bight that is positioned on back side of the finger (Kanamoto, col. 1, lines 60-68), and thereby avoids a ring that underlies the finger in a position to limit separation of a flexor tendon on the front side of the finger, and avoids a ring that fully-encircles a finger. Indeed, Kanamoto teaches this away from a closed loop band and relies upon the open bight and abutment member 3 in combination in order to provide "a highly versatile rehabilitation device" that "can be securely mounted on any desired finger irrespectively of the thickness of the finger." Kanamoto, col. 2, lines 59-68. There cannot be motivation to modify the device of Kanamoto to provide the recited closed- loop band that limits separation of the flexor tendon from the phalanx because doing so would change the principle of operation of the Kanamoto device, which relies upon the open bight 2 and abutment member 3 in combination in order to avoid a band sized to a finger, so that it can be securely mounted on any desired finger irrespective of its thickness, or render it inoperable for its intended purpose. For at least this reason, Kanamoto and Donohue, alone and in combination, fail to teach or suggest the claimed invention” (Remarks, Page 11).
In response to Applicant’s argument (Remarks, Page 11), the combination of Kanamoto in view of Donohue provides support for a flexor tendon and annular pulley ligament since it would have been obvious to modify the proximal band (2) of Kanamoto to be a closed loop ring, such as the proximal band (98) of Donohue, in order to provide an improved proximal band that elastically wraps around the proximal phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). Overall, because Kanamoto’s proximal band (2) is already a half closed ring, modifying the ring to be fully closed does not teach away from the function of the proximal band (2) of Kanamoto. Furthermore, the modification where the bight element (2) is a fully closed looped ring would not change the principle of operation of the Kanamoto device, which relies upon the abutment element (3) to provide the bracing function, and would not render the abutment element (3) inoperable for its intended purpose of providing a bracing function, because the abutment element (3) extending from the bight element (2) would still provide an increased bracing and support of a finger towards a palm of a hand without interfering with the closed loop proximal band. Overall the abutment element 3 of Kanamoto would still provide a bracing at a palm further providing support of the entire finger from the palm to the proximal phalanx. Although the closed ring at the proximal phalanx would also be providing a bracing function, this would further the support and securement of the finger brace from the palm to the proximal phalanx without jeopardizing the intended purpose of the abutment element 3 of Kanamoto. In the combination of Kanamoto in view of Donohue, a fully closed ring in combination with the abutment element would provide increased finger stability within the brace. The closed proximal ring of Donohue would not jeopardize fitting to any sized finger because Donohue states in Col. 3, lines 21-25 that the closed ring bands "are adaptable to a range of finger sizes.” 
Claim Objections
4. 	Claim 21 is objected to because of the following informalities:  
In claim 21, lines 18-19, rephrase “a line” to read --the line--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coupling” in claims 11-12, 21-22, 24, and 27; “first coupling member” and “second coupling member” in claims 12-13, and 27-29; “rigid coupling support members” in claim 4-8 and 25-29. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” is an equivalent placeholder for the word “means”. For examination purposes, “coupling” in claims 11-12, 21-22, 24, and 27 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “first coupling member” and “second coupling member” in claims 12-13, and 27-29 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “rigid coupling support members” in claim 4-8 and 25-29 is interpreted as a “rigid point of attachment for the first and second coupling, which attaches via a pivot pin or joint, a ball-and socket joint, a stud” (Specification, Pages 8-9, Paragraphs 35-36).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 21, line 6 and claim 30, line 3 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, about is interpreted as the claimed value with a slight margin of difference. For improved clarity, remove the term “about” from the claims. 
Claims 22-29 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 21-27 and 30, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524) and in further view of Jeong (KR 20130027807 A) as evidenced by JamesSpring (Spring & Wire Co., Compression Spring Uses, https://www.jamesspring.com/news/what-are-compression-springs/, 03/09/2015).
Regarding claim 1, Kanamoto discloses a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) for preventing injuries to annular pulley ligaments of human hands, the brace comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface) configured and dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2) attached to each of the proximal band 2 and the distal band 5, to provide a biasing force (Col. 3, lines 13-16 and Figure 1,) that varies according to the degree of flexion (Col. 3, lines 13-16, spring member formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further) of the finger for biasing the proximal band 2 away from the distal band  5 to promote retention of the proximal band 2 in the position overlying the annular pulley ligament of the proximal phalanx during flexion of the finger (Col. 1, lines 36-40 and Figure 1, pair of spring members 11 secured to finger-tip engaging member 5 and bight element 2 and biased to resist the bending of the finger thereby promoting retention of the bight element 2 in the position overlying the annular pulley ligament of the proximal phalanx).
However, Kanamoto fails to explicitly disclose the proximal band configured to be encircling a proximal phalanx portion of a finger of a human hand in a position supporting an annular pulley ligament of the proximal phalanx; the distal band dimensioned to be worn on a middle phalanx of the finger; the coupling permitting linear movement along an axis of elongation of the proximal and distal bands, the coupling comprising a compressible coil spring, wherein the brace is worn on the finger's proximal and middle phalanx portions.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous proximal band 98 (Col. 7, line 61) configured to be encircling a proximal phalanx 102 portion of a finger of a human hand in a position supporting an annular pulley ligament of the proximal phalanx 102; an analogous distal band 96 (Col. 7, line 61) dimensioned to be worn on a middle phalanx 104 of the finger; an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) permitting linear movement along an axis of elongation (Col. 7, line 4 and Col. 8, line 5, note that compression spring 100 provides a resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous proximal 98 and analogous distal bands 96, the coupling 100 comprising a compressible coil spring 100 (Col. 8, line 5), wherein the analogous brace is worn on the finger's proximal and middle phalanx portions 102,104 (Col. 8, line 25 and Figure 6).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal band, biasing coupling, and the position of the distal band of Kanamoto, so that the proximal band encircles the proximal phalanx, the biasing coupling is a compressible coil spring, and the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands encircling the proximal and middle phalanx in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the compressible coils (Donohue, Col. 8, lines 9-12). 
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose the compressible coil spring being positioned to be compressed during flexion of the finger and dimensioned to be in a relaxed state in which coils of the compressible coil spring are in a non-abutting relationship when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands.
Jeong teaches an analogous compressible coil spring 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is compressed as the user bends the arm, provide an assisting force to allow the user's arm to be stretched back to a relaxed state by the restoring force) being positioned to be compressed during flexion and dimensioned to be in a relaxed state in which coils of the compressible coil spring are in a non-abutting relationship (Jeong as evidenced by JamsesSpring, Paragraphs 2-3: compression springs are open-coiled when relaxed but when the compression spring is pressed on its axis such as during the joint flexion of Jeong, the coils push tight against one another) when the analogous proximal and distal parts 20,30 (Page 2/17, Paragraph 5, upper fixing part 20 and lower fixing part 30) are separated by a distance (Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the analogous proximal and distal parts 20,30. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling compression spring of Kanamoto in view of Donohue, so that the compression spring is compressed during flexion of the finger and relaxed with non-abutting coils during finger extension, as taught by Jeong, and evidenced by JamesSpring, in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
Regarding claim 2, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses: 
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal 98 and analogous distal bands 96 (Col. 7, line 61) comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 3, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ as modified by Jeong, Page 2/17, Paragraphs 6-7, compression spring 10 is compressed in joint flexion and relaxed in joint extension) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Kanamoto, Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament; Jeong, Page 2/17, Paragraphs 6-7, compression spring 10 is compressed in joint flexion and relaxed in joint extension) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal (Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal bands (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104) are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx; Donohue, Col. 7, line 61, proximal band portion 98 worn on proximal phalange 102 and distal band portion 96 worn on middle phalange 104), respectively, of the finger.
Regarding claim 4, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses:
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the proximal band 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2 (Col. 2, lines 30-31 and Figure 2, bight element 2 forms a partial ring around proximal phalanx).
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band, the material of the proximal and distal bands, and to have provided rigid couplings in the distal band of Kanamoto, so that each of the proximal and distal bands are a ring of elastic material and each include rigid coupling support members at diametrically opposed positions about a periphery of each respective ring, as taught by Donohue, in order to provide an improved finger brace with enhanced attachment of the coupling to the proximal and distal bands which are able to elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 

    PNG
    media_image1.png
    448
    725
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above. Kanamoto as modified further provides that the proximal elastic ring is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19). Under the proposed modification as discussed above, it is also obvious to mold the distal elastic ring around its respective pair of rigid coupling support members (see Modified Figure 1 above, Modifying the distal band 5 of Kanamoto to have embedded a pair of rigid coupling support members, such as the pair of rigid coupling support members 54’ connected to the distal band 96 of Donohue, so that the distal band 5 of Kanamoto in view of Donohue is molded around the pair of rigid coupling support members 54’ of Donohue, as per the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19) in order to provide an improved coupling and coupling support members that are protected and do not catch on external objects such as clothing. 
Regarding claim 6, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coupling comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portions 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96); and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2  as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portion 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96).
Regarding claim 10, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein said first coupling member comprises said compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first coupling member 11 in Figure 1 of Kanamoto so that it is a compressible coil spring, such as the first coupling member 100 in Figure 6 of Donohue) and wherein said second coupling member comprises a second compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the second coupling member 11 in Figure 1 of Kanamoto so that it is a compressible coil spring, such as the coupling member 100 in Figure 6 of Donohue). 
Regarding claim 21, Kanamoto discloses a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint 20) for preventing injuries to annular pulley ligaments of human hands, the brace comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface) configured to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx, said proximal band 2 being dimensioned to limit separation of a flexor tendon of the finger from the proximal phalanx (Col. 3, lines 13-16 and Figure 1, proximal band 2 worn on proximal phalanx helps brace proximal phalanx and flexor tendon against separation for avoiding tearing of annular pulley ligament via biasing spring member 11 formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached); a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) attached to a respective attachment point (Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2), on each of the proximal band 2 and the distal band 5, the coupling 11 permitting movement (Col. 3, lines 13-16, spring member formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further, such that movement is permitted until reaching a maximum flexion angle) of the proximal band 2 relative to the  distal band 5, the coupling 11 biasing (Col. 3, lines 13-16 and Figure 1, spring member 11 formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached) the attachment points of the proximal and distal bands 2,5 away from each other (Col. 3, lines 13-16 and Figure 1, spring member 11 biases bight element 2 and finger-tip engaging element 5 away from each other when the finger is flexed) during flexion of the finger.
However, Kanamoto fails to explicitly disclose the proximal band configured to be encircling a proximal phalanx portion of a finger of a human hand; the distal band dimensioned to be worn on a middle phalanx of the finger; the coupling permitting movement of the proximal band relative to the distal band by way of extension and retraction of the coupling along a line passing through the attachment points during flexion of the finger, when the brace is worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling biasing the attachment points of the proximal and distal bands away from each other along the line passing through the attachment points during flexion of the finger, when the brace is worn on the finger’s proximal and middle phalanx portions.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with analogous proximal band 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102 overlying and supporting annular pulley ligament) configured to be encircling a proximal phalanx 102 portion of a finger of a human hand; an analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) dimensioned to be worn on a middle phalanx of the finger; the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is the structure as defined by the 112f analysis above) permitting movement of the analogous proximal band 98 relative to the analogous distal band 96 by way of extension and retraction of the analogous coupling 100 along a line passing through (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an extension and retraction for permitting movement of proximal 98 and distal band 96 through a biasing force when undergoing linear movement along a line passing through connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit during flexion) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) during flexion of the finger, when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the proximal and middle phalanx portions, respectively, of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively), the analogous coupling 100 biasing (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) of the analogous proximal 98 and analogous distal bands 96 away from each other along a line passing through (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along a line passing through connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) during flexion of the finger (Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit) , when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the finger’s proximal and middle phalanx portions (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal band, biasing coupling, and the position of the distal band of Kanamoto, so that the proximal band encircles the proximal phalanx, the biasing coupling is a compressible coil spring, and the distal band is worn on a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands encircling the proximal and middle phalanx in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Overall, the combination of Kanamoto in view of Donohue discloses a coupling (Modification of Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 in Col. 2, lines 15-22 of Kanamoto for compression spring 100 in Col. 7, line 4, and Col. 8, line 5 of Donohue; This is the structure as defined by the 112f analysis above) attached to a respective attachment point (Kanamoto, Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2; Donohue, Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) on each of the proximal band (Modification of Col. 2, lines 30-31 and Figure 2 of Kanamoto in view of Col. 2, lines 28-32 of Donohue, Modifying the bight element 2 that forms a partially circular band around proximal phalanx of Kanamoto, so that it is ring shape, such as the ring shaped proximal band portion 98 of Donohue) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96), that is centrally located (see Modified Figure 1 above, centrally located attachment points relative to ends of each of the proximal and distal bands) relative to ends of the respective band. 
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose the coupling being dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands.
Jeong teaches an analogous compressible coupling 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is compressed as the user bends the arm, provide an assisting force to allow the user's arm to be stretched back to a relaxed state by the restoring force) being dimensioned to be in a relaxed state when the analogous proximal and distal parts 20,30 (Page 2/17, Paragraph 5, upper fixing part 20 and lower fixing part 30)are separated by a distance (Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the analogous proximal and distal parts 20,30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling compression spring of Kanamoto in view of Donohue, so that the compression spring is compressed during flexion of the finger and relaxed during finger extension, as taught by Jeong in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
However, the combination of Kanamoto in view of Donohue in view of Jeong fails to explicitly disclose said proximal band being dimensioned to limit separation of a flexor tendon of the finger from the proximal phalanx to less than 0.25 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the proximal band of the finger brace of Kanamoto in view of Donohue in view of Jeong to have an internal diameter that limits separation of a flexor tendon of the finger from the proximal phalanx to less than 0.25 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device”, see MPEP 2144.04(IV)(A). In the instant case, the proximal band of the finger brace of Kanamoto in view of Donohue in view of Jeong would not operate differently with the claimed internal diameter that limits separation of a flexor tendon of the finger from the proximal phalanx to less than 0.25 inches and since the proximal band of Kanamoto in view of Donohue is intended to wrap around a user’s proximal phalanx, the finger brace would function appropriately having the claimed internal diameter that limits separation of a flexor tendon of the finger from the proximal phalanx to less than 0.25 inches. Further, applicant places no criticality on the range claimed, indicating simply that “internal diameters in the range of about 0.375 inches to about 1.0 inches may be suitable for this purpose, though bands of any suitable size may be used” (Specification, Paragraph 29) and that the separation is limited to less than “about” 0.25 inches (Specification, Paragraph 29). 
Regarding claim 22, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coupling 100 is compressible (Donohue, Col. 8, line 5, compressible coiled spring 100).
Regarding claim 23, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses: 
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal 98  and analogous distal bands 96 comprises a ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 24, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ as modified by Jeong, Page 2/17, Paragraphs 6-7, compression spring 10 is compressed in joint flexion and relaxed in joint extension) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion  (Kanamoto, Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament; Jeong, Page 2/17, Paragraphs 6-7, compression spring 10 is compressed in joint flexion and relaxed in joint extension) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96) bands are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx and finger tip-engaging member 5 as modified by Donohue, Col. 7, line 61, to be worn on middle phalange, such as the distal band portion 96 of Donohue worn on middle phalange 104), respectively, of the finger.
Regarding claim 25, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses:
Kanamoto discloses wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the proximal band 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2.
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support members disposed at diametrically opposed positioned about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) the analogous brace wherein each of the analogous proximal band 98 and analogous distal band 96 comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, band portions 96,98 are formed from foam rubber covered by a flexible outer layer which are considered to be comprised of a ring of elastic material) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous pair of rigid coupling support member 54’, 54’’ (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 on lateral sides of digit and provide a rigid coupling for the compression spring 100) disposed at diametrically opposed positioned about a periphery (Col. 7, line 4 and Col. 8, line 7, connecting elements 54’, 54’’ on periphery of band portions 96,98 on lateral sides of digit) of the analogous respective ring 96,98.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band, the material of the proximal and distal bands, and the distal band of Kanamoto, so that each of the proximal and distal bands are a ring of elastic material and each include rigid coupling support members, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 26, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above. Kanamoto as modified further provides that the proximal elastic ring is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1,  lock plate 19 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the bight element 2 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19). Under the proposed modification as discussed above, it is also obvious to mold the distal elastic ring around its respective pair of rigid coupling support members (see Modified Figure 1 above, Modifying the distal band 5 of Kanamoto to have embedded a pair of rigid coupling support members, such as the pair of rigid coupling support member 54’ connected to the distal band 96 of Donohue, so that the distal band 5 of Kanamoto in view of Donohue is molded around the pair of rigid coupling support members 54’ of Donohue, as per the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19) in order to provide an improved coupling and coupling support members that are protected and do not catch on external objects such as clothing.
Regarding claim 27, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coupling comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Donohue, Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96) and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’ on lateral sides of digit) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 as modified by Donohue, Col. 8, line 7, connecting element 54’ rigidly attached to band portions 96 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified by Donohue, Col. 7, line 61, distal band portion 96).
Regarding claim 30, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above and further discloses wherein the coils of the compressible coil spring (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 as modified by Donohue, Col. 7, line 4 and Col. 8, line 5, compression coil spring 100 contained between connecting elements 54’, 54’’ as modified by Jeong, Page 2/17, Paragraphs 6-7, compression spring 10 is compressed in joint flexion and relaxed in joint extension) are in an abutting relationship (Kanamoto in view of Donohue in view of Jeong as evidenced by JamsesSpring, Paragraphs 2-3: compression springs are open-coiled when relaxed but when the compression spring is pressed on its axis such as during the joint flexion of Kanamoto in view of Donohue in view of Jeong, the coils push tight against one another) when axes of the proximal (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2 as modified by Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal (Kanamoto, Col. 2, line 20, finger-tip engaging member 5 as modified  by Donohue, Col. 7, line 61, distal band portion 96) bands are -6-4812-8296-8571, v. 3PATENTDocket No. 07563-003US1separated by an angle (Modification of Col. 2, lines 15-22 of Kanamoto in view of Col. 7, line 4 and Col. 8, line 5 of Donohue in view of Page 2/17, Paragraphs 6-7 of Jeong: modifying the spring members 11 of Kanamoto for the compression spring 100 of Donohue, in which the compression spring is biased during flexion when the axes of the proximal and distal bands are separated by an angle, as taught by Jeong) and the brace (Kanamoto, Col. 1, lines 6-9 and Figure 1, finger rehabilitation device) is worn on the finger's proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx and finger tip-engaging member 5 as modified by Donohue, Col. 7, line 61, to be worn on middle phalange, such as the distal band portion 96 of Donohue worn on middle phalange 104).
However, the combination of Kanamoto in view of Donohue in view of Jeong  fails to explicitly disclose an angle of 100 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the abutment of the coils when the axes of the proximal and distal bands are separated by an angle of the finger brace of Kanamoto in view of Donohue in view of Jeong to have the coils abut when the angle is 100 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device”, see MPEP 2144.04(IV)(A). In the instant case, the coils of the finger brace of Kanamoto in view of Donohue in view of Jeong would not operate differently with the claimed separation of the axes of the proximal and distal bands and since the compression coils of Kanamoto in view of Donohue in view of Jeong are intended to be biased when the finger is flexed, the finger brace would function appropriately having the claimed angle of 100 degrees that results in the coils abutting. Further, applicant places no criticality on the range claimed, indicating simply the angle is “about” (Specification, Paragraph 41), which may encompass any angle of flexion. 
Claims 7-8 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524) in view of Jeong (KR 20130027807 A), as applied to claims 6 and 27, and in further view of Lindemann (U.S. Patent No. 4677971).
Regarding claim 7, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue in view of Jeong, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 8, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue in view of Jeong, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 28, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members of the proximal and distal bands.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of the analogous proximal 34 (Col. 4, line 10 and Figure 9, strap 34) and analogous distal bands 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue in view of Jeong, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 29, the combination of Kanamoto in view of Donohue in view of Jeong discloses the invention as described above but fails to explicitly disclose wherein each of the first and second coupling members is pivotably attached to each of the respective rigid coupling support members by a joint permitting relative rotation about a single axis.
Lindemann teaches wherein each of the analogous first and second coupling members 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the analogous respective rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) by a joint (Lindemann, Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Lindemann, Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection of the rigid coupling support members with the first and second coupling members of Kanamoto in view of Donohue in view of Jeong, so that the first and second coupling members are pivotably attached to the each of rigid coupling support members, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LMB (Spring-Coil Finger Extension Splint Capener or Wynn Perry, Amazon.com, https://www.amazon.com/LMB-Spring-Coil-Finger-Extension-Splint/dp/B07VSHYBQF, 06/02/2009) in view of Evans et al. (U.S. Patent No. 4441489) and in further view of Donohue (U.S. Patent No. 5020524).
Regarding claim 11, LMB Spring-Coil discloses a brace 1 (Product Description and see Modified Figure 2 below, finger brace 1 ideal for boutonniere deformity allowing for interphalangeal flexion with coil springs 4 for providing biasing force back to extension position, thereby preventing injury to annular pulley ligaments) for preventing injuries to annular pulley ligaments of human hands, the brace 1 comprising: a proximal band 2 (see Modified Figure 2 below, proximal band 2 worn on proximal phalanx helps brace proximal phalanx and flexor tendon against separation via biasing coil spring 4) dimensioned to receive a proximal phalanx portion of a finger of a human hand, and to brace a flexor tendon of the finger against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx; a distal band 3 (see Modified Figure 2 below, distal band 3 worn on middle phalanx) dimensioned to receive a middle phalanx portion of the finger; and a coupling 4 (Product Description and see Modified Figure 2 below, coil spring 4 on lateral sides of brace 1; This is an equivalent structure as defined by the 35 USC 112f analysis above) having a first end 5 (see Modified Figure 2 below, first end 5 of coupling 4 attached to proximal band 2) attached to the proximal band 2 and a second end 6 (see Modified Figure 2 below, second end 6 of coupling 4 attached to distal band 3) attached to the distal band 3, and to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Product description, coil spring 4 formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament when the proximal and distal bands  2,3 are worn on the proximal and middle phalanx portions (see Modified Figure 2 below), respectively, of the finger.

    PNG
    media_image2.png
    486
    608
    media_image2.png
    Greyscale

However, LMB Spring-Coil fails to explicitly disclose the coupling attached to the proximal and distal bands in a manner preventing removal of said coupling without damage to said brace.
Evans teaches an analogous finger brace 10 (Col. 2, lines 8-10 and Figure 1, finger splint 10) with the analogous coupling 11 (Col. 2, lines 14, 35, and Figure 1, members 11 with spiral 15 serving as spring; This is an equivalent structure as defined by the 35 USC 112f analysis above) attached to the analogous proximal and distal bands 12 (Col. 2, lines 10-13 and Figure 1, proximal plate 12 on proximal phalanx and middle plate 12 on middle phalanx interconnected with member 11) in a manner preventing removal (Col. 3, lines 35-38 and Figure 1, the members 11 can be integrated by formation from one piece of material, with this piece extending across the proximal and/or distal plate to reinforce the same) of said analogous coupling 11 without damage to said analogous brace 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second ends of the coupling attached to the proximal and distal bands of LMB Spring Coil, so that the first and second ends of the coupling are non-removable from the proximal and distal bands, as taught by Evans, in order to provide an improved finger brace with an enhanced coupling that forms an integrated structure with the proximal and distal bands for increased support and stability of the brace at the PIP joint (Evans, Col. 3, lines 35-38). 
However, the combination of LMB Spring-Coil in view of Evans fails to explicitly disclose the coupling to resist linear movement of the first end toward the second end.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is the structure as defined by the 112f analysis above) to resist linear movement (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous first end (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’) toward the analogous second end (Figure 6, distal end of compression spring 100 abutting with connecting elements 54’).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the biasing coupling of LMB Spring-Coil in view of Evans, so that the biasing coupling is a compressible coil spring and the distal band is worn a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Regarding claim 12, the combination of LMB Spring-Coil in view of Evans in view of Donohue discloses the invention as described above and further discloses wherein the coupling 4 comprises: a first coupling member 4 (LMB Spring-Coil, Product Description and see Modified Figure 2 above, coupling 4on first lateral side of brace 1) attached to each of the proximal band 2 and the distal band 3; and a second coupling member 4 (LMB Spring-Coil, Product Description and see Modified Figure 2 above, coupling 4 on second lateral side of brace 1) attached to each of the proximal band 2 and the distal band 3.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LMB (Spring-Coil Finger Extension Splint Capener or Wynn Perry, Amazon.com, https://www.amazon.com/LMB-Spring-Coil-Finger-Extension-Splint/dp/B07VSHYBQF, 06/02/2009) in view of Donohue (U.S. Patent No. 5020524) in view of Evans et al. (U.S. Patent No. 4441489), as applied to claim 12, and in further view of Jeong (KR 20130027807 A).
Regarding claim 13, the combination of LMB Spring-Coil in view of Evans in view of Donohue discloses the invention as described above and further discloses wherein each of the first and second coupling members 4 (LMB Spring-Coil, Product Description and see Modified Figure 2 above) comprises a compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first and second coupling members 4 in LMB Spring-Coil so that they are a compressible coil spring, such as the coupling member 100 in Figure 6 of Donohue), wherein the proximal and distal bands 2,3 (LMB Spring-Coil, Product Description and see Modified Figure 2 above) are worn on the proximal and middle phalanx portions of the finger (LMB Spring-Coil, Product Description and see Modified Figure 2 above).
However, the combination of LMB Spring-Coil in view of Evans in view of Donohue fails to explicitly disclose the compressible coil spring dimensioned to be in a relaxed state when the proximal and distal bands are separated by a distance corresponding to a distance between the proximal and distal bands.
Jeong teaches an analogous compressible coil spring 10 (Page 2/17, Paragraphs 6-7 and Figure 2, linear spring 10 is compressed as the user bends the arm, provide an assisting force to allow the user's arm to be stretched back to a relaxed state by the restoring force) dimensioned to be in a relaxed state when the analogous proximal and distal parts 20,30 (Page 2/17, Paragraph 5, upper fixing part 20 and lower fixing part 30) are separated by a distance (Page 2/17, Paragraphs 6-7 and Figure 2, restoring force returns spring 10 to relaxed state with upper and lower fixing parts 20,30 separated a distance apart corresponding to an extended joint position) corresponding to a distance between the analogous proximal and distal parts 20,30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the coupling compression spring of LMB Spring-Coil in view of Evans in view of Donohue, so that the compression spring is compressed during flexion of the finger and relaxed with non-abutting coils during finger extension, as taught by Jeong, and evidenced by JamesSpring, in order to provide an improved finger brace with an enhanced coupling compression spring that is relaxed when the joint is extended and compresses when the joint is flexed for providing a desired passive restoring force back to joint extension (Jeong, Page 2/17, Paragraphs 6-7). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/MICHELLE J LEE/Primary Examiner, Art Unit 3786